DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The previously issued specification objection is hereby withdrawn in view of the amended title.

	The previously issued drawing objection is hereby withdrawn in view of Applicant’s remarks.

	The previously issued claim objections are hereby withdrawn in view of amended claims 11 and 16.

 	The Applicant’s arguments with respect to claims #1-20 in the reply filed on February 9, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #1-20 are allowed.

 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “sidewalls of the p-type buried layer are surrounded by the first well” (claim 1); and “a first drain/source region in the first high voltage well” (claims 11 and 16).  
 	As to claim 1, Wei et al. (U.S. Patent Publication No. 2011/0039387 A1), hereafter “Wei”, teaches an n-type buried layer 22 over a substrate 20, a p-type buried layer 26 over the n-type buried layer, a first well 38 over the p-type buried layer.  However, sidewalls of the p-type buried layer 26 are not surrounded by the first well 38 because the first well is instead formed above the p-type buried layer.

 	As to claims 11 and 16, Wei teaches a first buried layer 22 over a substrate 20, a second buried layer 26 over the first buried layer, a first well 38 over the first buried layer and the second buried layer, a first high voltage well (left 42), a second high voltage well 44 and a third high voltage well (right 42) extending through the first well 38, wherein the second high voltage well is between the first high voltage well and the third high voltage well.  However, Wei does not teach a first drain/source region in the first high voltage well (left 42) because a contact region 68 is formed there instead.

 	As to claims 1, 11, and 16, Pendharkar et al. (U.S. Patent Publication No. 2002/0053685 A1), hereafter “Pendharkar”, teaches an n-type buried layer 11 over a substrate, a p-type buried layer 35 over the n-type buried layer, a first well 13 over the p-type buried layer, wherein sidewalls of the p-type buried layer are surrounded by the first well, a first high extend through the first well; rather, they extend into the first well.
 	No other prior art references were found.
 	
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829